Exhibit 10.14

 

LOGO [g858320g91n73.jpg]



--------------------------------------------------------------------------------

 

LOGO [g858320g87q96.jpg]

Scripps Networks Interactive, Inc.

Executive Severance Plan

(As Amended and Restated effective October 6, 2014)

 

1. ESTABLISHMENT; PURPOSE.

(a) Establishment. Scripps Networks Interactive, Inc. (the “Company”)
established the Scripps Networks Interactive, Inc. Executive Severance Plan (the
“Plan”) effective January 1, 2011. The Company amended and restated the Plan
effective January 1, 2012 and November 14, 2012, March 14, 2013 and further
amends and restates the Plan effective October 6, 2014, as set forth in this
document.

(b) Purpose. The Plan is a welfare benefit plan under ERISA (as defined below)
that is designed to provide financial protection in the event of unexpected job
loss to certain employees of the Company and its U.S. Affiliates who are
expected to make substantial contributions to the success of the Company and
thereby provide for stability and continuity of management.

 

2. DEFINITIONS.

For purposes of the Plan, the following terms have the meanings set forth below:

 

  •  

“2014 Voluntary Early Retirement Window Program” means the Scripps Networks
Interactive, Inc. 2014 Voluntary Early Retirement Window Program.

 

  •  

“Accrued Benefits” has the meaning given that term in Section 4(a) hereof.

 

  •  

“Affiliate” means any company or other entity controlled by, controlling or
under common control with the Company.

 

  •  

“Base Salary” means the Participant’s annual rate of base salary in effect as of
the Date of Termination, but, solely with respect to a Group I Participant,
prior to any reduction to Base Salary that would qualify as a Good Reason
termination event.

 

  •  

“Benefit Continuation Period” means, with respect to a Participant, the number
of months in the applicable benefit continuation period set forth in Exhibit A
hereto.

 

  •  

“Cause” shall mean exclusively: (i) embezzlement, fraud or other conduct that
would constitute a felony (other than traffic-related citations); (ii) willful
unauthorized disclosure of Confidential Information; (iii) material breach by a
Participant of the terms of the Plan or

 

Effective October 6, 2014            1



--------------------------------------------------------------------------------

Scripps Networks Interactive Executive Severance Plan

 

 

the Participant’s Employment Agreement; (iv) gross misconduct or gross neglect
in the performance of a Participant’s duties of employment; (v) willful failure
to cooperate with a bona fide internal investigation or investigation by
regulatory or law enforcement authorities, after being instructed by the Company
or an Affiliate to cooperate, or the willful destruction or failure to preserve
documents or other material reasonably known to be relevant to such an
investigation, or the willful inducement of others to fail to cooperate or to
destroy or fail to produce documents or other material; or (vi) willful and
material violation of the Company’s or an Affiliate’s written conduct policies,
including but not limited to the Company’s Employment Handbook and Ethics Code.
The Company or Affiliate will give a Participant written notice prior to
terminating the Participant’s employment pursuant to (iii), (iv), (v), or
(vi) of the immediately preceding sentence, setting forth the nature of any
alleged failure, breach or refusal in reasonable detail and the conduct required
to cure. Except for a failure, breach or refusal which, by its nature, cannot
reasonably be expected to be cured, the Participant shall have 20 business days
from the giving of such notice within which to cure any such failure, breach or
refusal; provided, however, that, if the Company or Affiliate reasonably expects
irreparable injury from a delay of 20 business days, the Company or Affiliate
may give the Participant notice of such shorter period within which to cure as
is reasonable under the circumstances.

 

  •  

“Change in Control Plan” means the Scripps Networks Interactive, Inc. Executive
Change in Control Plan, as the same may be amended from time to time, and any
successor plan thereto.

 

  •  

“Code” means the Internal Revenue Code of 1986, as amended.

 

  •  

“Committee” means the Company’s Employee Benefits Committee, or its delegate.

 

  •  

“Company” means Scripps Networks Interactive, Inc. and any successor to its
business or assets, by operation of law or otherwise.

 

  •  

“Compensation Committee” means the Compensation Committee of the Board of
Directors of the Company, or its delegate.

 

  •  

“Confidential Information” shall have the meaning given that term in
Section 7(a) hereof.

 

  •  

“Date of Termination” means (i) if a Group I Participant voluntarily resigns for
Good Reason, or if a Participant’s employment is terminated by the Company with
or without Cause, the date specified in the Notice of Termination; (ii) if a
Group I Participant voluntarily resigns without Good Reason or a Group II
Participant voluntarily resigns for any reason (in either case not in connection
with the 2014 Voluntary Early Retirement Window Program), the date specified in
the Notice of Termination, provided that on such a voluntary resignation, the
Company may, in its sole discretion, make such termination effective on any date
it elects in writing, between the date of the notice and the proposed date of
termination specified in the notice; (iii) if the Participant’s employment is
terminated by reason of death, the date of death of the Participant; (iv) if the
Participant’s employment is

 

Effective October 6, 2014            2



--------------------------------------------------------------------------------

Scripps Networks Interactive Executive Severance Plan

 

 

terminated by the Company due to Disability, 30 calendar days after Notice of
Termination is given (provided that the Participant shall not have returned to
the full-time performance of the Participant’s duties during such 30 calendar
day period); or (v) if the Participant voluntary terminates his/her employment
in accordance with the terms, and subject to the conditions, of the 2014
Voluntary Early Retirement Window Program, the date specified by the Company.

 

  •  

“Disability” shall be defined by reference to the Company’s employee long-term
disability plan covering the Participant.

 

  •  

“Effective Date” means January 1, 2011.

 

  •  

“Eligible Employee” means an individual who is described as such in Section 3(a)
hereof.

 

  •  

“Employee Matters Agreement” means the Employee Matters Agreement by and between
The E. W. Scripps Company and the Company.

 

  •  

“Employment Agreement” means, with respect to any Participant, an employment
agreement between the Participant and the Company or its Affiliates, as amended
from time to time.

 

  •  

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

  •  

“EWS Group” has the meaning given that term in the Employee Matters Agreement.

 

  •  

“Financial Planning Stipend” means, with respect to a Participant, the
applicable financial planning stipend set forth in Exhibit A hereto.

 

  •  

“Former EWS Employee” has the meaning given that term in the Employee Matters
Agreement.

 

  •  

“Good Reason” means, except as otherwise provided in a Participant’s Employment
Agreement with specific reference to the Plan, without the Participant’s consent
(other than in connection with the termination or suspension of the
Participant’s employment or duties for Cause or in connection with the
Participant’s Disability) exclusively: (i) a material diminution in the
Participant’s base salary or target annual incentive opportunity; (ii) a
material diminution in the Participant’s authority, duties, or responsibilities;
(iii) a material diminution in the authority, duties, or responsibilities of the
supervisor to whom the Participant is required to report; (iv) a requirement
that the Participant report to someone else other than the Participant’s
supervisor or similar positions then in effect that results in a material
diminution in the Participant’s reporting structure; (v) a material diminution
in the budget over which the Participant retains authority (except for good
faith budget adjustments necessitated by the legitimate business needs of the
Company); (vi) a material change in geographic location at which the Participant
must perform services from the Company’s offices at which the Participant was
principally employed; or (vii) any other

 

Effective October 6, 2014            3



--------------------------------------------------------------------------------

Scripps Networks Interactive Executive Severance Plan

 

 

action or inaction that constitutes a material breach by the Company of the
terms of the Participant’s Employment Agreement; provided, however, that no such
event described above shall constitute Good Reason unless: (1) the Participant
gives Notice of Termination to the Company specifying the condition or event
relied upon for such termination within 90 calendar days after the initial
existence of such event; and (2) the Company fails to cure the condition or
event constituting Good Reason within 30 calendar days after receipt of the
Participant’s Notice of Termination.

 

  •  

“Group I Participant” means a Participant whose Employment Agreement, as in
effect immediately prior to the Participant’s termination of employment with the
Company and its U.S. Affiliates, provides for payment of severance in connection
with a termination of employment by the Participant for “good reason”, as
defined in the Employment Agreement.

 

  •  

“Group II Participant” means a Participant who is not a Group I Participant.

 

  •  

“Notice of Termination” means a written notice in accordance with Section 16 of
the Plan which (i) indicates the specific termination provision in the Plan
relied upon; (ii) to the extent applicable, sets forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of the
Participant’s employment under the provision so indicated; and (iii) if the Date
of Termination is other than the date of receipt of such notice, specifies the
termination date (which date shall be not more than 90 calendar days, and not
fewer than 30 calendar days, after the giving of such notice). The failure by
the Participant or the Company to set forth in the Notice of Termination any
fact or circumstance which contributes to a showing of Good Reason or Cause
shall not waive any right of the Participant or the Company, respectively,
hereunder or preclude the Participant or the Company, respectively, from
asserting such fact or circumstance in enforcing the Participant’s or the
Company’s rights hereunder.

 

  •  

“Participant” means an Eligible Employee who meets the eligibility requirements
and other conditions of Section 3 hereof, until such time as the Eligible
Employee’s participation ceases in accordance with Section 3(b) hereof.

 

  •  

“Pro-Rated Annual Incentive” means the product of (i) the annual incentive that
would have been payable under the annual incentive plan of the Company or a U.S.
Affiliate covering the Participant for the fiscal year during which the Date of
Termination occurs if the Participant had remained employed for the entire year
(and any additional period of time necessary to be eligible to receive such
annual incentive for such fiscal year), based on actual performance during the
entire fiscal year and without regard to any discretionary adjustments that have
the effect of reducing the amount of the annual incentive (other than
discretionary adjustments applicable to all similarly-situated executives who
did not terminate employment), and (ii) a fraction, the numerator of which is
the number of calendar days in the Company’s fiscal year through (and including)
the Participant’s Date of Termination, and the denominator of which is 365.

 

Effective October 6, 2014            4



--------------------------------------------------------------------------------

Scripps Networks Interactive Executive Severance Plan

 

  •  

“Qualified Termination” means any termination of a Participant’s employment
(i) by the Company or its Affiliates without Cause, or by reason of the
Participant’s death or Disability, or (ii) solely with respect to a Group I
Participant, by the Participant for Good Reason. Notwithstanding the foregoing,
the termination of a Participant’s employment shall not be considered a
Qualified Termination for any purpose of the Plan if such termination of
employment is (x) on account of the Participant’s mandatory retirement in
accordance with the Company’s mandatory retirement program, if any, applicable
to the Participant, or the Participant’s voluntary termination of employment,
with or without Good Reason, on or after attaining age 65, or (y) of the
Participant’s own initiative for any reason other than Good Reason.
Notwithstanding anything in this paragraph to the contrary, a voluntary
termination of employment in accordance with the terms, and subject to the
conditions, of the 2014 Voluntary Early Retirement Window Program shall be
treated as a “Qualified Termination” for the purposes of the Plan.

 

  •  

“Release” means the Confidential Release Agreement in the form attached as
Exhibit B to the Plan (with such changes as the Company may determine to be
required or reasonably advisable in order to make the release enforceable and
otherwise compliant with applicable law). Notwithstanding the foregoing, for any
Qualified Termination that occurs in accordance with the terms, and subject to
the conditions, of the 2014 Voluntary Early Retirement Window Program, the term
Release means the Confidential Release Agreement in a form provided by the
Company.

 

  •  

“Release Deadline” means the 52nd calendar day after the Participant’s Date of
Termination.

 

  •  

“Restriction Period” means, with respect to any Participant, the period
commencing on the Participant’s Date of Termination of employment for any reason
and ending on the first anniversary thereof.

 

  •  

“Section 409A” means Section 409A of the Code and any proposed, temporary or
final regulations, or any other guidance, promulgated with respect to such
Section 409A by the U.S. Department of Treasury or the Internal Revenue Service.

 

  •  

“Severance Multiple” means, with respect to a Participant, the applicable
severance multiple set forth in Exhibit A hereto.

 

  •  

“Talent Framework Level” means a level specified from time to time in the
Company’s Talent Framework and Title Convention (as the same shall be reviewed
annually by the Compensation Committee).

 

  •  

“Target Annual Commission” means, with respect to any Participant, the
Participant’s target annual commission opportunity under the annual commission
plan of the Company or a U.S. Affiliate applicable to the Participant for the
fiscal year which includes the Date of Termination, or, if no target has been
set with respect to the Participant for such fiscal year, the target annual
commission opportunity for the immediately preceding fiscal year;

 

Effective October 6, 2014            5



--------------------------------------------------------------------------------

Scripps Networks Interactive Executive Severance Plan

 

provided that, solely with respect to a Group I Participant, the Participant’s
Target Annual Commission shall be determined prior to any reduction in the
Participant’s target annual commission opportunity that would qualify as a Good
Reason termination event. For the avoidance of doubt, Target Annual Commission
does not include bonuses, including, but not limited to, any MBO or stretch
bonus opportunity provided to a Participant.

 

  •  

“Target Annual Incentive” means, with respect to any Participant, the
Participant’s target annual incentive opportunity under the annual incentive
plan of the Company or a U.S. Affiliate applicable to the Participant for the
fiscal year which includes the Date of Termination, or, if no target has been
set with respect to the Participant for such fiscal year, the target annual
incentive opportunity for the immediately preceding fiscal year; provided that,
solely with respect to a Group I Participant, the Participant’s Target Annual
Incentive shall be determined prior to any reduction in the Participant’s target
annual incentive opportunity that would qualify as a Good Reason termination
event.

 

  •  

“Transition Date” means, with respect to a Participant, the applicable
transition date set forth in Exhibit A hereto.

 

  •  

“U.S. Affiliate” means any Affiliate that is organized under the laws of the
United States.

 

3. ELIGIBILITY.

(a) Eligible Employees. Eligibility to participate in the Plan shall be limited
to individuals employed by the Company and its U.S. Affiliates and serving in
positions in Talent Framework Levels set forth in Exhibit A hereto, as in effect
from time to time. Notwithstanding the immediately preceding sentence to the
contrary, an Eligible Employee shall not become a Participant if the Company’s
Chief Executive Officer designates such individual as ineligible for the Plan in
writing within 30 calendar days after the Effective Date.

(b) Duration of Participation. An Eligible Employee shall cease to be a
Participant in the Plan, if (i) the Participant ceases to be employed by the
Company or a U.S. Affiliate for any reason other than a Qualified Termination,
or (ii) his or her status as a Participant ceases due to the Company providing
such Participant with a notice in accordance with Section 16 of the Plan
notifying the Participant that he or she will no longer be eligible to
participate in the Plan; provided, however that the Participant shall continue
to participate in the Plan until 180 calendar days after receipt of such notice
of termination of his or her participation in the Plan. Notwithstanding anything
herein to the contrary, a Participant who is entitled as a result of a Qualified
Termination to receive amounts and benefits under the Plan shall remain a
Participant in the Plan until the amounts and benefits payable under the Plan
have been paid or provided to the Participant in full. Any severance payments or
benefits to be provided to a Participant under the Plan are subject to all of
the terms and conditions of the Plan, including Section 8(b).

(c) Employment Rights. Participation in the Plan does not alter the status of a
Participant as an at-will employee, and nothing in the Plan will reduce or
eliminate the right of the Company and its Affiliates to terminate a
Participant’s employment at any time for any reason or the right of a
Participant to resign at any time for any reason.

 

Effective October 6, 2014            6



--------------------------------------------------------------------------------

Scripps Networks Interactive Executive Severance Plan

 

4. SEVERANCE BENEFITS.

Subject to compliance with Section 5 hereof, and further subject to compliance
with Section 7 hereof and any restrictive covenants that may be applicable
pursuant to the Participant’s Employment Agreement, in the event that a
Participant incurs a Qualified Termination, the Participant (or his or her
estate or legal representative, if applicable) shall be entitled to the
compensation and benefits set forth in this Section 4:

(a) Accrued Benefits: The sum of: (i) the portion of the Participant’s Base
Salary earned through the Date of Termination, to the extent not theretofore
paid; (ii) the amount of any annual incentive compensation or annual commission
under the annual incentive plan or commission plan of the Company or a U.S.
Affiliate applicable to the Participant that has been earned by the Participant
for a completed fiscal year preceding the Date of Termination, but has not yet
been paid to the Participant; and (iii) any accrued paid vacation, sabbatical,
holiday and other paid-time off to the extent not theretofore paid
(collectively, the “Accrued Benefits”). The Accrued Benefits shall be paid in a
single lump sum within 30 calendar days after the Participant’s Date of
Termination, or as otherwise may be provided in a valid deferral election made
pursuant to the terms of the Company’s deferred compensation plan.

(b) Pro-Rated Annual Incentive. A Pro-Rated Annual Incentive, which, subject to
Section 5 hereof, shall be paid in a single lump sum at the same time that
payments are made to other participants in the annual incentive plan for that
fiscal year (pursuant to the terms of the applicable plan but in no event later
than March 15 of the fiscal year immediately following the fiscal year during
which the Date of Termination occurs), or as otherwise may be provided in a
valid deferral election made pursuant to the terms of the Company’s deferred
compensation plan, and shall be in lieu of any annual incentive that the
Participant would have otherwise been entitled to receive under the terms of the
annual incentive plan covering the Participant for the fiscal year during which
the Date of Termination occurs.

(c) Severance Payment. As additional severance (and not in lieu of any annual
incentive for the fiscal year in which the Date of Termination occurs), and
subject to Section 5 hereof, a severance payment equal to the sum of (i) the
Participant’s Base Salary multiplied by the Participant’s Severance Multiple,
(ii) if the Participant is eligible to participate in a commission plan or
arrangement sponsored by the Company or a U.S. Affiliate immediately prior to
the Date of Termination, 100% of the Participant’s Target Annual Commission,
multiplied by the Participant’s Severance Multiple, and (iii) if the Participant
is not eligible to participate in a commission-based plan or arrangement
sponsored by the Company or a U.S. Affiliate immediately prior to the Date of
Termination, the Participant’s Target Annual Incentive multiplied by the
Participant’s Severance Multiple. The severance payment determined in accordance
with this Section 4(c) shall be paid in a single lump sum within 20 calendar
days after the Release Deadline.

 

Effective October 6, 2014            7



--------------------------------------------------------------------------------

Scripps Networks Interactive Executive Severance Plan

 

(d) Health Care Coverage. Subject to Section 5 hereof, as long as the
Participant (or his or her estate or legal representative) pays the required
full monthly premiums (under the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”) or otherwise) for coverage, the Company shall provide the Participant
and, as applicable, the Participant’s eligible dependents, with continued
medical, vision and dental coverage during the Benefit Continuation Period, on
the same basis as provided to the Company’s active executives and their
dependents; provided, however, that in no event shall the Company provide any
such coverage to a Participant (or a Participant’s eligible dependents) after
the date that the Participant first becomes eligible for Medicare or for any
medical, vision or dental coverage under a plan maintained by another employer
or his or her spouse’s employer. If the Participant is early retiree-eligible at
the time of his or her termination (age 55 or greater with at least 10 years of
service), the Participant will have the option to elect coverage under the Early
Retiree Medical Plan in lieu of COBRA coverage. For purposes of clarity, the
Early Retiree Medical Plan may be discontinued in the near term. In the event
that the Early Retiree Medical Plan is discontinued, the Company will provide
all affected Participants at least 90 calendar days’ notice of such
discontinuation. Information on the medical plans available through the health
insurance marketplace established under the Affordable Care Act will be
provided. For purposes of clarity, however, with respect to a Participant hired
by the Company or any of its U.S. Affiliates on or after March 14, 2013 who is a
Former EWS Employee, “service” for purposes of the preceding sentence shall not
include any period of such Participant’s prior employment with the EWS Group. In
addition, subject to Section 5 hereof, within 20 calendar days after the Release
Deadline, the Company shall pay to the Participant a lump sum cash payment equal
to the product of (i) the monthly medical, vision and dental premiums based on
the level of coverage in effect for the Participant (e.g., employee only or
family coverage) on the Date of Termination, and (ii) the number of months in
the Benefit Continuation Period; provided, however, that to the extent necessary
to avoid a violation of Section 409A, any cash payment attributable to medical,
vision and dental insurance premiums for periods more than 18 months after a
Participant’s Date of Termination shall be paid in monthly installments at the
same time that such premiums are due and payable.

(e) Life Insurance. Subject to Section 5 hereof, the Company shall take all
steps reasonably necessary to continue the life insurance coverage applicable to
the Participant on the Date of Termination (and if the policy cannot be
continued in its then-current form, the Company shall exercise any required
conversion features to continue the policy), at no cost to the Participant, for
a number of years following the Date of Termination equal to the Participant’s
Severance Multiple. The amount of such coverage will be reduced by the amount of
life insurance coverage furnished to the Participant at no cost by a third party
employer.

(f) Financial Planning. Subject to Section 5 hereof, an amount equal to the
Participant’s Financial Planning Stipend, which is intended to cover the
approximate cost of financial planning services for the Participant for a period
of one year after the Date of Termination. The Financial Planning Stipend shall
be paid in a single lump sum within 20 calendar days after the Release Deadline.

(g) Outplacement. Subject to Section 5 hereof, the Company shall, at its sole
expense as incurred, provide the Participant with outplacement services from a
recognized outplacement service provider through the Transition Date, the scope
of such services to be determined by the Company.

 

Effective October 6, 2014            8



--------------------------------------------------------------------------------

Scripps Networks Interactive Executive Severance Plan

 

5. RELEASE.

Any compensation and benefits to be provided under Sections 4(b), 4(c), 4(d),
4(e), 4(f) and 4(g) hereof shall be provided only if the Participant (or, in the
case of the Participant’s death or Disability, the Participant’s legal
representative, if applicable) timely executes and does not timely revoke a
Release. The Release must be signed by the Participant or his or her legal
representative, if applicable, and become effective and irrevocable in
accordance with its terms (taking into account any applicable revocation period
set forth therein), no later than the Release Deadline. If the Participant or
his or her legal representative, if applicable, fails to execute and furnish the
Release, or if the Release furnished by the Participant or his or her legal
representative, if applicable, has not become effective and irrevocable in
accordance with its terms (taking into account any applicable revocation period
set forth therein) by the Release Deadline, or if the Participant materially
breaches any provision of the Release, then the Participant will not be entitled
to any payment or benefit under the Plan other than the Accrued Benefits.

 

6. NO MITIGATION.

In no event shall the Participant be obligated to seek other employment or take
any other action by way of mitigation of the amounts payable to the Participant
under any of the provisions of the Plan and, except as otherwise specifically
provided in Section 4(d) and Section 4(e) of the Plan, such amounts shall not be
reduced whether or not the Participant obtains other employment, unless such
employment is with the Company or any of its Affiliates.

 

7. RESTRICTIVE COVENANTS.

(a) Confidentiality. As a condition of participation in the Plan, each
Participant agrees that, during his or her employment with the Company or any of
its Affiliates or at any time thereafter, (i) the Participant shall not use for
any purpose other than the duly authorized business of the Company, or disclose
to any third party, any information relating to the Company or any of its
Affiliates which is proprietary to the Company or any of its Affiliates
(“Confidential Information”), including any trade secret or any written
(including in any electronic form) or oral communication incorporating
Confidential Information in any way (except as may be required by law or in the
performance of the Participant’s duties for the Company or any of its Affiliates
consistent with the Company’s policies); and (ii) the Participant will comply
with any and all confidentiality obligations of the Company to a third party,
whether arising under a written agreement or otherwise. Information shall not be
deemed Confidential Information which (x) is or becomes generally available to
the public other than as a result of a disclosure by the Participant or at his
or her direction or by any other person who directly or indirectly receives such
information from the Participant; or (y) is or becomes available to the
Participant on a non-confidential basis from a source which is entitled to
disclose it to the Participant. A Participant’s obligations under this
Section 7(a) are in addition to, and not in limitation of or preemption of, any
other obligations of confidentiality which the Participant may have to the
Company or its Affiliates under general legal or equitable principles, and
federal, state or local law.

 

Effective October 6, 2014            9



--------------------------------------------------------------------------------

Scripps Networks Interactive Executive Severance Plan

 

(b) Non-Competition; Non-Solicitation. As a condition of participation in the
Plan, each Participant agrees that, during the Restriction Period, the
Participant shall not directly or indirectly engage in or participate as an
owner, partner, stockholder, officer, employee, director, agent of or consultant
for any business competitive with any business of the Company or any of its
Affiliates, or for any customer of the Company or any of its Affiliates, without
the prior written consent of the Company; provided, however, that this provision
shall not prevent a Participant from investing as a less-than-one-percent
(1%) stockholder in the securities of any company listed on a national
securities exchange or quoted on an automated quotation system. Notwithstanding
the foregoing, (i) a Group I Participant’s obligations under the first sentence
of this Section 7(b) (but not under any other provision of the Plan) shall cease
if the Group I Participant terminates his or her employment for Good Reason or
the Company terminates the Group I Participant’s employment without Cause and
the Group I Participant notifies the Company in writing, prior to the Company’s
payment of any severance benefits pursuant to the Plan, that the Group I
Participant has elected to waive his or her right to receive any severance
benefits pursuant to the Plan; (ii) a Participant’s obligations under the first
sentence of this Section 7(b) (but not under any other provision of the Plan)
shall cease if his or her employment terminates in accordance with the terms,
and subject to the conditions, of the 2014 Voluntary Early Retirement Window
Program; and (iii) a Participant’s obligations under the first sentence of this
Section 7(b) (but not under any other provision of the Plan) shall cease if his
or her employment terminates in connection with a reduction in force on or
before September 30, 2015. Each Participant also agrees that, during the
Restriction Period, he or she shall not, directly or indirectly: (x) employ or
solicit the employment of any person who is then or has been within six
(6) months prior thereto, an employee, independent contractor or consultant of
the Company or any of its Affiliates; or (y) interfere with, disturb or
interrupt the relationships (whether or not such relationships have been reduced
to formal contracts) of the Company or any of its Affiliates with any talent,
production companies, vendors, advertisers (including, without limitation their
agencies or representatives), sponsors, distributors, customers, suppliers,
agents, consultants or independent contractors.

(c) Non-Disparagement. As a condition of participation in the Plan, each
Participant agrees that, during his or her employment with the Company or any of
its Affiliates or at any time thereafter, the Participant shall not make, nor
cause any one else to make or cause on the Participant’s behalf, any public
disparaging or derogatory statements or comments regarding the Company or its
Affiliates, or their respective officers or directors.

(d) Adequate Consideration. As a condition of participation in the Plan, each
Participant agrees and acknowledges that the promises and obligations made by
the Company in the Plan (specifically including, but not limited to, the
payments and benefits provided for under Section 4 hereof) constitute sufficient
consideration for the covenants contained in this Section 7. Each Participant
further acknowledges that it is not the Company’s intention to interfere in any
way with his or her employment opportunities, except in such situations where
the same conflict with the legitimate business interests of the Company or any
of its Affiliates. Each Participant agrees that he or she will notify the
Company in writing if he or she has, or reasonably should have, any questions
regarding the applicability of this Section 7.

 

Effective October 6, 2014            10



--------------------------------------------------------------------------------

Scripps Networks Interactive Executive Severance Plan

 

(e) Revision. As a condition of participation in the Plan, each Participant
agrees that if, at the time of enforcement of this Section 7, a court holds that
the restrictions stated herein are unreasonable under circumstances then
existing, the maximum period, scope or geographical area reasonable under such
circumstances shall be substituted for the stated period, scope or geographical
area and that the court shall be allowed to revise the restrictions contained
herein to cover the maximum period, scope and geographical area permitted by
law.

(f) Enforcement. As a condition of participation in the Plan, each Participant
agrees that any breach or threatened breach of this Section 7 by such
Participant will cause injury to the Company and its Affiliates for which money
damages alone will not provide an adequate remedy and that if the Participant
commits or threatens to commit any such breach, the Company or any of its
Affiliates shall have the right to have the provisions of this Section 7
specifically enforced by any court having jurisdiction (without posting a bond
or other security). Each Participant also agrees that he or she will not assert
in any such enforcement action that the Company or any of its Affiliates have an
adequate remedy in damages; and that such rights and remedies will be in
addition to and not in lieu of any other rights or remedies available to the
Company or any of its Affiliates at law or in equity. If a Participant violates
any of the covenants in this Section 7, the Participant agrees to an extension
of such covenant on the same terms and conditions for an additional period of
time equal to the time that elapses from the commencement of such violation to
the later of (i) the termination of such violation or (ii) the final resolution
of any litigation stemming from such violation. The Company’s payment
obligations and the Participant’s right, if any, to severance benefits under
Sections 4(b), 4(c), 4(d), 4(e), 4(f) and 4(g) hereof shall cease in the event
of a material breach by the Participant of any provision of this Section 7. Any
such cessation of payment shall not reduce any monetary damages that may be
available to the Company as a result of such breach.

 

8. EFFECT ON OTHER PLANS, AGREEMENTS AND BENEFITS.

(a) Relation to Other Benefits. Unless otherwise provided herein, nothing in the
Plan shall prevent or limit a Participant’s continuing or future participation
in any plan, program, policy or practice provided by the Company or its
Affiliates for which the Participant may qualify, nor, except as explicitly set
forth in the Plan, shall anything herein limit or otherwise affect such rights
as a Participant may have under any other contract or agreement with the Company
or any of its Affiliates. Without limiting the generality of the foregoing, the
Participant’s resignation under the Plan with or without Good Reason shall in no
way affect the Participant’s ability to terminate employment by reason of the
Participant’s “retirement” under, or to be eligible to receive benefits under,
any compensation and benefits plans, programs or arrangements of the Company or
its Affiliates that may provide benefits upon the Participant’s “retirement”,
including, without limitation, any retirement or pension plans or arrangements
or substitute plans adopted by the Company, its Affiliates or their respective
successors, and any Qualified Termination which also qualifies as a termination
of employment for Good Reason shall be treated as such even if it is also a
“retirement” for purposes of any such plan. Any

 

Effective October 6, 2014            11



--------------------------------------------------------------------------------

Scripps Networks Interactive Executive Severance Plan

 

economic or other benefit to a Participant under the Plan, other than the
Accrued Benefits, will not be taken into account in determining any benefits to
which the Participant may be entitled under any profit-sharing, retirement or
other benefit or compensation plan maintained by the Company and its Affiliates,
unless provided otherwise in any such plan.

(b) Non-Duplication. Notwithstanding the foregoing provisions of Section 8(a),
and except as specifically provided below, any severance payments or benefits
received by a Participant pursuant to the Plan shall be in lieu of any general
severance policy or other severance plan maintained by the Company or its
Affiliates (other than a stock option, restricted stock, share or unit,
performance share or unit, supplemental retirement, deferred compensation or
similar plan or agreement which may contain provisions operative on a
termination of the Participant’s employment or may incidentally refer to
accelerated vesting or accelerated payment upon a termination of employment);
provided, however, that if a Participant incurs a Qualified Termination in
circumstances under which the Participant becomes entitled to severance payments
or benefits pursuant to the Change in Control Plan, then the Participant shall
not be entitled to any severance payments or benefits under the Plan as a result
of such Qualified Termination and, in lieu of, and not in duplication of, any
severance payments or benefits the Participant would otherwise to be entitled to
receive under the Plan, the Participant shall receive the severance payments or
benefits to which the Participant is entitled under the Change in Control Plan,
payable or provided under the terms, and subject to the conditions, of the
Change in Control Plan. Further, notwithstanding the foregoing provisions of
Section 8(a), if a Participant incurs a Qualified Termination in circumstances
under which the Participant would become entitled to severance payments or
benefits both pursuant to the Plan and pursuant to such Participant’s Employment
Agreement, then the Participant shall receive severance payments or benefits
only under either the Plan or the Participant’s Employment Agreement, whichever
of those two arrangements would provide the Participant with the greater
aggregate severance payments and benefits, payable or provided under the terms,
and subject to the conditions, of either the Plan or the Participant’s
Employment Agreement, as applicable. Any severance payments or benefits received
by a Participant under the Plan pursuant to the immediately preceding sentence
shall be in lieu of, and not in duplication of, any severance payments or
benefits the Participant would otherwise be entitled to receive under the
Participant’s Employment Agreement; and any severance payments or benefits
received by a Participant under the Participant’s Employment Agreement pursuant
to the immediately preceding sentence shall be in lieu of, and not in
duplication of, any severance payments or benefits the Participant would
otherwise be entitled to receive under the Plan.

 

9. CERTAIN TAX MATTERS.

(a) Notwithstanding any provision of the Plan to the contrary, in the event that
it shall be determined by the Accounting Firm that any Payment to a Participant
would be subject to the Excise Tax, the Accounting Firm shall determine whether
to reduce the aggregate amount of the Payments payable to such Participant under
the Plan (the “Plan Payments”) to the Reduced Amount. The Plan Payments shall be
reduced to the Reduced Amount only if the Accounting Firm determines that the
Participant would have a greater Net After-Tax Benefit if the Participant’s Plan
Payments were reduced to the Reduced Amount. If instead the Accounting

 

Effective October 6, 2014            12



--------------------------------------------------------------------------------

Scripps Networks Interactive Executive Severance Plan

 

Firm determines that the Participant would have a greater Net After-Tax Benefit
if the Participant’s Plan Payments were not reduced to the Reduced Amount, the
Participant shall receive all Plan Payments to which the Participant is entitled
under the Plan. For purposes of clarity, this Section 9 shall not apply to any
Payments to a Participant pursuant to the Change in Control Plan, which Payments
shall be made under the terms, and subject to the conditions, of the Change in
Control Plan.

(b) If the Accounting Firm determines that the aggregate Plan Payments otherwise
payable to a Participant should be reduced to the Reduced Amount pursuant to
this Section 9, the Company shall promptly give the Participant notice to that
effect and a copy of the detailed calculation thereof. All determinations made
by the Accounting Firm under this Section 9 shall be binding upon the Company
and the Participant and shall be made within fifteen (15) days after the
Participant’s Date of Termination. The reduction of the Plan Payments to the
Reduced Amount, if applicable, shall be made by first reducing, on a pro-rata
basis, the cash payments under Sections 4(a), (b), (c) and (f), then reducing
and cash payments and benefits under Section 4(d), and then reducing, on a
pro-rata basis, any benefits under Section 4(e) and (g). All fees and expenses
of the Accounting Firm shall be borne solely by the Company.

(c) Definitions. The following terms shall have the following meanings for
purposes of this Section 9.

(i) “Accounting Firm” shall mean the Company’s then current independent outside
auditors, or such other nationally recognized certified public accounting firm
as may be designated by the Committee.

(ii) “Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code,
together with any interest or penalties imposed with respect to such excise tax.

(iii) “Net After-Tax Benefit” shall mean the aggregate Value of all Payments to
a Participant, net of all taxes imposed on the Participant with respect thereto
under Sections 1 and 4999 of the Code and under applicable state and local laws,
as determined by the Accounting Firm.

(iv) “Payment” shall mean any payment, benefit or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the Participant, whether paid or payable pursuant to the Plan or
otherwise.

(v) “Reduced Amount” shall mean the greatest amount of Plan Payments that can be
paid that would not result in the imposition of the Excise Tax upon a
Participant if the Accounting Firm determines to reduce Plan Payments pursuant
to this Section 9.

(vi) “Value” of a Payment shall mean the economic present value of a Payment, as
determined by the Accounting Firm for purposes of Section 280G of the Code.

 

Effective October 6, 2014            13



--------------------------------------------------------------------------------

Scripps Networks Interactive Executive Severance Plan

 

10. ADMINISTRATION.

The Committee shall have complete discretion to interpret where necessary all
provisions of the Plan (including, without limitation, by supplying omissions
from, correcting deficiencies in, or resolving inconsistencies or ambiguities
in, the language of the Plan), to make factual findings with respect to any
issue arising under the Plan, to determine the rights and status under the Plan
of Participants or other persons, to resolve questions (including factual
questions) or disputes arising under the Plan and to make any determinations
with respect to the benefits payable under the Plan and the persons entitled
thereto as may be necessary for the purposes of the Plan. Without limiting the
generality of the foregoing, the Committee is hereby granted the authority
(i) to determine whether a particular employee is a Participant, and (ii) to
determine if a person is entitled to benefits hereunder and, if so, the amount
and duration of such benefits. The Committee may delegate, subject to such terms
as the Committee shall determine, any of its authority hereunder to such person
or persons from time to time as it may designate. In the event of such
delegation, all references to the Committee in the Plan shall be deemed
references to such delegates as it relates to those aspects of the Plan that
have been delegated. The Committee’s determination of the rights of any person
hereunder shall be final and binding on all persons.

 

11. CLAIMS FOR BENEFITS.

(a) Filing a Claim. Any Participant or beneficiary who wishes to file a claim
for benefits under the Plan shall file his or her claim in writing with the
Committee.

(b) Review of a Claim. The Committee shall, within 90 calendar days after
receipt of such written claim (unless special circumstances require an extension
of time, but in no event more than 180 calendar days after such receipt), send a
written notification to the Participant or beneficiary as to its disposition. If
the claim is wholly or partially denied, such written notification shall
(i) state the specific reason or reasons for the denial, (ii) make specific
reference to pertinent Plan provisions on which the denial is based,
(iii) provide a description of any additional material or information necessary
for the Participant or beneficiary to perfect the claim and an explanation of
why such material or information is necessary, and (iv) set forth the procedure
by which the Participant or beneficiary may appeal the denial of his or her
claim, including, without limitation, a statement of the claimant’s right to
bring an action under Section 502(a) of ERISA following an adverse determination
on appeal.

(c) Appeal of a Denied Claim. If a Participant or beneficiary wishes to appeal
the denial of his or her claim, he or she must request a review of such denial
by making application in writing to the Committee within 60 calendar days after
receipt of such denial. Such Participant or beneficiary (or his or her duly
authorized legal representative) may, upon written request to the Committee,
review any documents pertinent to his or her claim, and submit in writing,
issues and comments in support of his or her position. A Participant or
beneficiary who fails to file an appeal within the 60-day period set forth in
this Section 11(c) shall be prohibited from doing so at a later date or from
bringing an action under ERISA.

 

Effective October 6, 2014            14



--------------------------------------------------------------------------------

Scripps Networks Interactive Executive Severance Plan

 

(d) Review of a Claim on Appeal. Within 60 calendar days after receipt of a
written appeal (unless the Committee determines that special circumstances, such
as the need to hold a hearing, require an extension of time, but in no event
more than 120 calendar days after such receipt), the Committee shall notify the
Participant or beneficiary of the final decision. The final decision shall be in
writing and shall include (i) specific reasons for the decision, written in a
manner calculated to be understood by the claimant, (ii) specific references to
the pertinent Plan provisions on which the decision is based, (iii) a statement
that the claimant is entitled to receive, upon request and free of charge,
reasonable access to, and copies of, all documents relevant to the claim for
benefits, and (iv) a statement describing the claimant’s right to bring an
action under Section 502(a) of ERISA.

(e) Statute of Limitations. Any Participant or beneficiary claim for benefits
must be filed within two years of the Date of Termination. Any lawsuit by a
Participant or beneficiary must be filed after exhaustion of the above
administrative remedies and within 180 days of the final decision.

 

12. PARTICIPANTS DEEMED TO ACCEPT PLAN.

By accepting any payment or benefit under the Plan, each Participant and each
person claiming under or through any such Participant shall be conclusively
deemed to have indicated his or her acceptance and ratification of, and consent
to, all of the terms and conditions of the Plan and any action taken under the
Plan by the Committee, the Compensation Committee, the Company or its
Affiliates, in any case in accordance with the terms and conditions of the Plan.

 

13. SUCCESSORS.

(a) Company Successors. The Plan shall bind any successor of the Company, its
assets or its businesses (whether direct or indirect, by purchase, merger,
consolidation or otherwise), in the same manner and to the same extent that the
Company would be obligated under the Plan if no succession had taken place. In
the case of any transaction in which a successor would not by the foregoing
provision or by operation of law be bound by the Plan, the Company shall require
such successor expressly and unconditionally to assume and agree to perform the
Company’s obligations under the Plan, in the same manner and to the same extent
that the Company would be required to perform if no such succession had taken
place. The term “Company,” as used in the Plan, shall mean the Company as
heretofore defined and any successor or assignee to the business or assets which
by reason hereof becomes bound by the Plan.

(b) Participant Successors. The Plan shall inure to the benefit of and be
enforceable by the Participant’s personal or legal representatives, executors,
administrators, successors, heirs, distributees and/or legatees. The rights
under the Plan are personal in nature and neither the Company nor any
Participant shall, without the consent of the other, assign, transfer or
delegate any rights or obligations hereunder except as expressly provided in
this Section 13. Without limiting the generality of the foregoing, the
Participant’s right to receive any benefits hereunder shall not be assignable,
transferable or delegable, whether by pledge, creation of a security interest or
otherwise, other than by a transfer by his or her will or by the laws of descent
and distribution and, in the event of any attempted assignment or transfer
contrary to this Section 13(b), the Company shall have no liability or
obligation to pay any amount so attempted to be assigned, transferred or
delegated.

 

Effective October 6, 2014            15



--------------------------------------------------------------------------------

Scripps Networks Interactive Executive Severance Plan

 

14. UNFUNDED PLAN STATUS.

All payments pursuant to the Plan shall be made from the general funds of the
Company and no special or separate fund shall be established or other
segregation of assets made to assure payment. No Participant or other person
shall have under any circumstances any interest in any particular property or
assets of the Company as a result of participating in the Plan.

 

15. WITHHOLDING.

The Company shall have the right to deduct and withhold from any amounts payable
under the Plan such federal, state, local, foreign or other taxes as are
required to be withheld pursuant to any applicable law or regulation.

 

16. NOTICE.

For the purpose of the Plan, notices and all other communications provided for
in the Plan shall be in writing and shall be deemed to have been duly given when
actually delivered or mailed by United States registered mail, return receipt
requested, postage prepaid, addressed to the Chief Legal Officer at the
Company’s corporate headquarters address, and to the Participant (at the last
address of the Participant on the Company’s books and records).

 

17. AMENDMENTS; TERMINATION.

The Company reserves the right to amend, modify, suspend or terminate the Plan,
in whole or in part, at any time, by action of a majority of the Compensation
Committee; provided that no such amendment, modification, suspension or
termination shall impair the rights of a Participant who has incurred a
Qualified Termination unless such amendment, modification, suspension or
termination is agreed to in a writing signed by the Participant and the Company.
Notwithstanding the foregoing, except as otherwise provided in Section 4(d) with
respect to the Early Retiree Medical Plan, the Company must provide all
Participants with notice of its intention to terminate the Plan or amend the
Plan in a manner that is materially adverse to all or any Participants, in each
case in accordance with Section 16 of the Plan, 180 calendar days prior to such
termination or material amendment. During the 180-day notice period, the
Participants shall continue to participate in the Plan, without giving effect to
any materially adverse amendment.

 

18. GOVERNING LAW.

Except to the extent preempted by federal law, the provisions of the Plan shall
be governed and construed in accordance with the laws of the State of Tennessee.

 

19. VALIDITY AND SEVERABILITY.

The invalidity or unenforceability of any provision of the Plan shall not affect
the validity or enforceability of any other provision of the Plan, which shall
remain in full force and effect, and any prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

Effective October 6, 2014            16



--------------------------------------------------------------------------------

Scripps Networks Interactive Executive Severance Plan

 

20. HEADINGS; INTERPRETATION.

Headings in the Plan are inserted for convenience of reference only and are not
to be considered in the construction of the provisions hereof. Unless the
context clearly requires otherwise, the masculine pronoun wherever used herein
shall be construed to include the feminine pronoun.

 

21. SECTION 409A.

(a) It is intended that the payments and benefits provided under Section 4 of
the Plan shall be exempt from, or comply with, the requirements of Section 409A.
The Plan shall be construed, administered and governed in a manner that effects
such intent, and the Company shall not take any action that would be
inconsistent with such intent. Specifically, any taxable benefits or payments
provided under the Plan are intended to be separate payments that qualify for
the “short-term deferral” exception to Section 409A to the maximum extent
possible, and to the extent they do not so qualify, are intended to qualify for
the separation pay exceptions to Section 409A, to the maximum extent possible.
To the extent that none of these exceptions (or any other available exception)
applies, then notwithstanding anything contained herein to the contrary, and to
the extent required to comply with Section 409A, if a Participant is a
“specified employee,” as determined under the Company’s policy for identifying
specified employees on his or her Date of Termination, then all amounts due
under the Plan that constitute a “deferral of compensation” within the meaning
of Section 409A, that are provided as a result of a “separation from service”
within the meaning of Section 409A, and that would otherwise be paid or provided
during the first six months following the Participant’s separation from service,
shall be accumulated through and paid or provided (together with interest at the
applicable federal rate under Section 7872(f)(2)(A) of the Code in effect on the
Date of Termination) on the first business day that is more than six months
after the date of the Participant’s separation from service (or, if the
Participant dies during such six-month period, within 90 calendar days after the
Participant’s death).

(b) A termination of employment shall not be deemed to have occurred for
purposes of any provision of the Plan providing for the payment of any amounts
or benefits subject to Section 409A upon or following a termination of
employment unless such termination is also a “separation from service” within
the meaning of Section 409A and the Participant is no longer providing services
(at a level that would preclude the occurrence of a “separation from service”
within the meaning of Section 409A) to the Company or its Affiliates as an
employee or consultant, and for purposes of any such provision of the Plan,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service” within the meaning of Section 409A.

(c) With regard to any provision herein that provides for reimbursement of costs
and expenses or in-kind benefits, except as permitted by Section 409A: (i) the
right to reimbursement or in-kind benefits shall not be subject to liquidation
or exchange for another benefit; (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year; and (iii) such payments shall be made on or
before the last day of the Participant’s taxable year following the taxable year
in which the expense occurred, or such earlier date as required hereunder.

 

Effective October 6, 2014            17



--------------------------------------------------------------------------------

Scripps Networks Interactive Executive Severance Plan

 

(d) The payments and benefits provided under the Plan may not be deferred,
accelerated, extended, paid out or modified in a manner that would result in the
imposition of an additional tax under Section 409A upon Participants. Although
the Company will use its best efforts to avoid the imposition of taxation,
interest and penalties under Section 409A, the tax treatment of the benefits
provided under the Plan is not warranted or guaranteed. Neither the Company, its
Affiliates nor their respective directors, officers, employees or advisers shall
be held liable for any taxes, interest, penalties or other monetary amounts owed
by a Participant (or any other individual claiming a benefit through the
Participant) as a result of the Plan.

(e) Whenever a payment under the Plan specifies a payment period with reference
to a number of days (e.g., “payment shall be made within 20 calendar days”), the
actual date of payment within the specified period shall be within the sole
discretion of the Company. For purposes of Section 409A, the Participant’s right
to receive any “installment” payments pursuant to the Plan shall be treated as a
right to receive a series of separate and distinct payments.

[END OF DOCUMENT]

 

Effective October 6, 2014            18



--------------------------------------------------------------------------------

Scripps Networks Interactive Executive Severance Plan

 

EXHIBIT A

CERTAIN DEFINED TERMS UNDER THE

SCRIPPS NETWORKS INTERACTIVE, INC.

EXECUTIVE SEVERANCE PLAN

 

Participant’s Talent Framework Level

   Severance
Multiple     

Benefit
Continuation
Period

   Financial  Planning
Stipend     

Transition Date

C3

     2.0       24 months    $ 15,000       12 months after Date of Termination

C2

     2.0       24 months    $ 15,000       12 months after Date of Termination

C1

     1.5       18 months    $ 10,000       12 months after Date of Termination

B8

     1.5       18 months    $ 8,500       12 months after Date of Termination

B7

     1.0       12 months    $ 8,500       6 months after Date of Termination

 

Effective October 6, 2014            19